Exhibit 10.1

 

[g255661kei001.gif]

 

CREDIT AGREEMENT

New York

 

Buffalo, New York                                     August 26, 2011

 

Borrower:  GTJ REIT, INC.

 

a(n) o individual  x corporation  o general partnership   o limited liability
company   o

 

organized under the laws of Maryland

 

having its chief executive office at 444 Merrick Road, Suite 370, Lynbrook, New
York 11563

 

Bank:              MANUFACTURERS AND TRADERS TRUST COMPANY, a New York banking
corporation with its chief executive office at One M&T Plaza, Buffalo, NY 
14240.  Attention:  Office of General Counsel.

 

The Bank and the Borrower agree as follows:

 

1.              DEFINITIONS.

 

a.               “Action” has the meaning set forth in Section 2(f) hereof.

 

b.              “Affiliate” means with respect to any Person, any corporation,
partnership, limited liability company, limited liability partnership, joint
venture, trust or unincorporated organization which, directly or indirectly,
controls or is controlled by or is under common control with such Person.  For
the purpose of this definition, “control” of a Person shall mean the power,
direct or indirect, to direct or cause the direction of the management or
policies of such Person whether through the ownership of voting securities by
contract or otherwise; provided that, in any event, any Person who owns directly
or indirectly 20% or more of the securities having ordinary voting power for the
election of directors or other governing body of a corporation or 20% or more of
the partnership or other ownership interest of any Person (other than as a
limited partner of such other Person) will be deemed to control such corporation
or other Person.

 

c.               “Capitalized Portfolio” means the (x) the sum of (a) net
revenues from properties minus (b) operating expenses and straight-line rents
plus (c) depreciation and amortization expenses divided by (y) seven and
one-half percentage points (0.075), all determined with respect to the real
estate operations of the Borrower only, calculated in accordance with G.A.A.P.

 

d.              “Cash Collateral” shall mean a deposit by the Borrower made in
immediately available funds to a cash collateral account at the Bank and the
taking of all action required to provide the Bank a first priority perfected
security interest in such deposit.

 

e.               “Cash or Cash Equivalents” means (1) lawful money of the United
States of America; (2) marketable securities issued or directly and fully or
unconditionally guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that that full faith and credit of the United
States is pledged in support thereof) having maturities of not more than one
(1) years from the date of acquisition thereof; (3) time deposits, banker’s
acceptances, overnight bank deposits and certificates of deposit of any
commercial bank (including, without limitation, the Payee) having, or which is
the principal banking subsidiary of a bank holding company organized under the
laws of the United States, any state, commonwealth or territory thereof, or the
District of Columbia having, or any United States branch of a foreign bank
having, capital, surplus and undivided profits aggregating in excess of
$200,000,000, with maturities of not more than one (1) year from the date of
acquisition thereof; (4) commercial paper issued by any Person incorporated in
the United States rated at least A 1 or the equivalent thereof by Standard &
Poor’s Corporation, or at least P 1 or the equivalent thereof by Moody’s
Investors Service, Inc., and in each case maturing not more than one (1) years
after the date of acquisition thereof; (5) marketable direct obligations issued
or fully guaranteed by the District of Columbia, any state, commonwealth or
territory of the United States or any political subdivision thereof or any
public instrumentality or taxing authority thereof maturing within one (1) year
from the date of acquisition thereof and, at the time of acquisition, rated at
least A2 or the equivalent by Moody’s Investors Service, Inc. or A or the
equivalent by Standard & Poor’s Corporation; (6) deposit accounts maintained
with (i) any bank that satisfies the criteria described in clause (3) above or
(ii) any other bank organized under the laws of the United States or any state,
commonwealth or territory thereof or the District of Columbia so long as the
full amount maintained with any such other bank is insured by the Federal
Deposit Insurance Corporation; (7) debt securities with maturities of six
(6) months or less from the date of acquisition backed by standby letters of
credit issued by any commercial bank satisfying the criteria described in clause
(3) above; (8) marketable short-term money market and similar securities having
a rating of at least A 1 or the equivalent thereof by Standard & Poor’s
Corporation, or at least P 1 or the equivalent thereof by Moody’s Investors
Service, Inc. and in each case maturing within one (1) year after the date of
creation or acquisition thereof; (9) repurchase

 

1

--------------------------------------------------------------------------------


 

obligations for underlying securities of the types described in clauses (2),
(3) and (5) entered into with any financial institution meeting the
qualifications specified in clause (3) above; (10) investments with average
maturities of one year or less from the date of acquisition in money market
funds rated at least AAA- or the equivalent thereof by Standard & Poor’s
Corporation or Aaa3 or the equivalent thereof by Moody’s Investors
Service, Inc.; and (11) investments in money market or mutual funds investing
90% of their assets in securities of the types described in clauses (1) through
(10) above.  For purposes of this definition, if at any time neither Standard &
Poor’s Corporation nor Moody’s Investors Service, Inc. shall be rating such
obligations, the reference herein to ratings shall be an equivalent rating by
another nationally recognized statistical rating service reasonably acceptable
to the Bank.

 

f.                 “Change of Control” means any event which results in (i) any
Person, or two or more Persons acting in concert, acquiring beneficial ownership
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934), directly or indirectly, of
securities of the Borrower (or other securities convertible into such
securities) representing 30% or more of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors; or
(ii) during any period of up to 12 consecutive months individuals who at the
beginning of such 12 month period were directors of the Borrower, , together
with any director approved or nominated by the then majority of the Board of
Directors of Borrower, ceasing for any reason to constitute a majority of the
Board of Directors of the Borrower, or (iv) any Person, or two or more Persons
acting in concert, acquiring by contract or otherwise, or entering into a
contract or arrangement which upon consummation will results in its or their
acquisition of, or control over, securities of the Borrower (or securities
convertible into such securities) representing 30% or more of the combined
voting power of all securities of the Borrower entitled to vote in the election
of directors.

 

g.              “Closing Date” means August 26, 2011.

 

h.              “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

 

i.                  “Credit” means any and all credit facilities and any other
financial accommodations made by the Bank in favor of the Borrower whether now
or hereafter in existence.

 

j.                  “Debt Service Coverage Ratio” means (a) net revenues minus
(i) operating expenses and straight-line rents plus (ii) without duplication,
depreciation and amortization expenses, all calculated with respect to the
proposed replacement property divided by (y) the total amount of the Facility in
effect at such time plus interest expense on such amount (calculated at the
interest rate then in effect, based upon a 25-year amortization schedule).

 

k.               “Default” shall mean any condition or event which upon notice,
lapse of time or both would constitute an Event of Default.

 

l.                  “Divestiture” shall mean the sale, orderly liquidation or
other disposition by the Borrower of the Operating Companies.

 

m.            “EBITDAR” means net earnings, plus interest, income taxes,
depreciation and amortization expenses and rent expense, calculated exclusive of
(i) non-cash gains or losses and (ii) other extraordinary items, all determined
on a consolidated basis with respect to the Borrower and its Subsidiaries, and
calculated in accordance with G.A.A.P.

 

n.              “Encumbered Properties” means those properties described on
Schedule 1(m).

 

o.              “Event of Default” has the meaning set forth in Section 6 below.

 

p.              “Facility” shall mean the loans, advances and financial
accommodations to be provided to the Borrower pursuant to this Agreement and the
Note.

 

q.              “Fixed Charge Coverage Ratio” means the ratio of EBITDAR divided
by (y) current portion of long-term debt (but excluding outstandings under the
Facility or under any other non-amortizing credit facility, including
non-amortizing mortgage notes in existence on the Closing Date and other
non-amortizing mortgage notes assumed in connection with Permitted Acquisitions)
plus rent expense plus interest expense, all determined on a consolidated basis
with respect to the Borrower and its Subsidiaries, and calculated accordance
with G.A.A.P.

 

r.                 “Funded Debt” means indebtedness for borrowed money,
including, without limitation, capital leases, determined with respect to the
real estate operations of the Borrower only, as calculated in accordance with
G.A.A.P.

 

s.               “G.A.A.P.” means, with respect to any date of determination,
generally accepted accounting principles as used by the Financial Accounting
Standards Board and/or the American Institute of Certified Public Accountants
consistently applied and maintained throughout the periods indicated.

 

t.                 “Governmental Authority” means any nation or government, any
state, province, city or municipal entity or other political subdivision
thereof, and any governmental, executive, legislative, judicial, administrative
or regulatory agency, department, authority, instrumentality, commission, board
or similar body, whether federal, state, provincial, territorial, local or
foreign.

 

2

--------------------------------------------------------------------------------


 

u.              “Guarantor” shall mean Farm Springs Road, LLC, a Connecticut
limited liability company.

 

v.              “Hazardous Materials” includes, without limit, any flammable
explosives, radioactive materials, hazardous materials, hazardous wastes,
hazardous or toxic substances, or related materials defined in the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended (42
U.S.C. Sections 9601, et seq.), the Hazardous Materials Transportation Act, as
amended (49) U.S.C. Sections 1801, et seq.), the Resource Conservation and
Recovery Act, as amended (42 U.S.C. Sections 9601, et seq.), and in the
regulations adopted and publications promulgated pursuant thereto, or any other
federal, state or local environmental law, ordinance, rule or regulation.

 

w.            “HFIC” means Hartford Fire Insurance Company.

 

x.                “Lease” means the lease between the Guarantor and HFIC with
respect to the Premises.

 

y.              “Leverage Ratio” means (a) Funded Debt divided by (b) the
Capitalized Portfolio, as calculated in accordance with G.A.A.P.  See Exhibit A
attached hereto for a description of the approved calculation.

 

z.                “LIBOR Rate Loan” shall mean a Loan which bears interest at
the LIBOR Rate.

 

aa.         “Liquidity” means unrestricted Cash and Cash Equivalents of the
Borrower and its Subsidiaries.

 

bb.       “Loan” shall mean a loan made to Borrower by the Bank pursuant to the
Note.

 

cc.         “Material Adverse Effect” means a material adverse effect on (a) the
business, operations, properties, or condition (financial or otherwise) of the
Borrower, the Guarantor or the Premises or (b) the ability of the Borrower or
the Guarantor to perform any of its material obligations under any Transaction
Document to which it is a party.

 

dd.       “Net Worth” means (i) total assets (including tangible and intangible
assets) minus loans to and receivables from any affiliated or related party
minus (ii) total liabilities, all calculated on a consolidated basis with
respect to the Borrower and its Subsidiaries in accordance with G.A.A.P.

 

ee.         “Non-operating Companies” shall mean those Subsidiaries and
Affiliates of the Borrower that are not Operating Companies.

 

ff.             “Note” means the Standard LIBOR Grid Note, in the principal
amount of $10,000,000, dated the Closing Date, by the Borrower in favor of the
Bank, as same may be amended, restated, supplemented or modified, from time to
time.

 

gg.       “Obligations” means any and all indebtedness or other obligations of
the Borrower to the Bank in any capacity, now existing or hereafter incurred,
however created or evidenced, regardless of kind, class or form, whether direct,
indirect, absolute or contingent (including obligations pursuant to any
guaranty, endorsement, other assurance of payment or otherwise and reimbursement
obligations with respect to letters of credit), whether joint or several,
whether from time to time reduced and thereafter increased, or entirely
extinguished and thereafter reincurred, together with all extensions, renewals
and replacements thereof, and all interest, fees, charges, costs or expenses
which accrue on or in connection with the foregoing, including any indebtedness
or obligations (i) not yet outstanding but contracted for, or with regard to
which any other commitment by the Bank exists; (ii) arising prior to, during or
after any pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of  whether allowed or allowable in such proceeding;
(iii) owed by the Borrower  to others and which the Bank obtained, or may
obtain, by assignment or otherwise; and (iv) payable under this Agreement or the
Note.

 

hh.       “Operating Companies” shall mean the Borrower’s taxable real estate
investment trust (REIT) Subsidiaries, except for Subsidiaries involved in the
operation and management of parking garages.

 

ii.               “Person” means any natural person, corporation, limited
liability company, limited liability partnership, business trust, joint venture,
association, company, partnership, trust or Governmental Authority.

 

jj.               “Permitted Acquisition” means acquisitions of real property or
related assets consistent with the businesses, as presently conducted, of
Borrower and its Subsidiaries, provided that no Event of Default shall have
occurred and is continuing at the time of, nor would occur as a result of, such
proposed acquisition.

 

kk.         “Premises” means real property and improvements located at 8 Farm
Springs Road, Farmington, Connecticut.

 

ll.               “Subordinated Debt” means all indebtedness of the Borrower
which has been formally subordinated to payment and collection of the
Obligations.

 

mm. “Subsidiary” means any corporation or other business entity of which at
least fifty percent (50%) of the voting stock or other ownership interest is
owned by the Borrower directly or indirectly through one or more Subsidiaries. 
If the Borrower has no Subsidiaries, the provisions of this Agreement relating
to the Subsidiaries shall be disregarded, without affecting the applicability of
such provisions to the Borrower alone.

 

3

--------------------------------------------------------------------------------


 

2.              REPRESENTATIONS AND WARRANTIES.  The Borrower makes the
following representations and warranties, all of which shall be deemed to be
continuing representations and warranties as long as this Agreement is in
effect:

 

a.               Good Standing; Authority.  Each of the Borrower and the
Guarantor is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was formed.  The Borrower and the Guarantor
is duly authorized to do business in each jurisdiction in which failure to be so
qualified might have a Material Adverse Effect on its business or assets and has
the power and authority to own each of its assets and to use them in the
ordinary course of business now and in the future.

 

b.              Compliance.  The Borrower and the Guarantor each conducts its
business and operations and the ownership of its assets in compliance with each
applicable statute, regulation and other law, including environmental laws,
except where the failure to comply would not have a Material Adverse Effect. 
All approvals, including authorizations, permits, consents, franchises,
licenses, registrations, filings, declarations, reports and notices (the
“Approvals”) necessary for the conduct of the Borrower’s and the Guarantor’s
business and for the Credit have been duly obtained and are in full force and
effect.  Each of the Borrower and the Guarantor is in compliance with the
Approvals.  Each of the Borrower and the Guarantor is in compliance with its
certificate of incorporation, by-laws, partnership agreement, articles of
organization, operating agreement or other applicable organizational or
governing document as may be applicable to the Borrower or the Guarantor
depending on its organizational structure (“Governing Documents”).  Each of the
Borrower and the Guarantor is in compliance with each agreement to which it is a
party or by which it or any of its assets is bound, except where the failure to
comply would not have a Material Adverse Effect.

 

c.               Legality.  The execution, delivery and performance by the
Borrower of this Agreement and all related documents, including the Transaction
Documents, (i) are in furtherance of the Borrower’s and the Guarantor’s purposes
and within its power and authority; (ii) do not (A) violate any statute,
regulation or other law or any judgment, order or award of any court, agency or
other governmental authority or of any arbitrator with respect to the Borrower
or the Guarantor or (B) violate the Borrower’s or the Guarantor’s governing
documents, constitute a default under any agreement binding on the Borrower or
the Guarantor or result in a lien or encumbrance on any assets of the Borrower
or the Guarantor, other than liens in favor of the Bank; (iii) have been duly
authorized by all necessary organizational actions of the Borrower and the
Guarantor and (iv) constitute legal, valid and binding obligations of Borrower
and the Guarantor, as the case may be, enforceable against the Borrower and the
Guarantor, as the case may be, in accordance with its terms except to the extent
that enforcement may be limited by applicable bankruptcy, reorganization,
moratorium, insolvency and similar laws affecting creditors’ rights generally or
by equitable principles of general application, regardless of whether considered
in a proceeding in equity or at law.

 

d.              Financial Condition. The Borrower has heretofore furnished to
the Bank the audited consolidated balance sheet of the Borrower and its
Subsidiaries and the related consolidated statement of income, retained earnings
and cash flow of the Borrower and its Subsidiaries, audited by BDO USA, LLP,
independent certified public accountants, for the fiscal year ended December 31,
2010.  Such financial statements were prepared in conformity with G.A.A.P.,
applied on a consistent basis, and fairly present the consolidated financial
condition and consolidated results of operations of the Borrower and its
Subsidiaries as of the date of such financial statements and for the periods to
which they relate.  Other than obligations and liabilities arising in the
ordinary course of business since December 31, 2010, there are no obligations or
liabilities contingent or otherwise, of the Borrower or any of its Subsidiaries
which are not reflected or disclosed on such audited statements which would have
a Material Adverse Effect.  The Borrower shall deliver to the Bank, a
certificate of the Chief Financial Officer of the Borrower to that effect on the
Closing Date.  Each of the Borrower and the Guarantor are Solvent.  The fiscal
year of the Borrower is the calendar year.

 

e.               Title to Assets.  The Borrower and the Guarantor has good and
marketable title to each of its assets free of security interests, mortgages or
other liens or encumbrances, except as set forth on the schedule attached hereto
and made part hereof (the “Schedule”) titled “Permitted Liens” or pursuant to
the Bank’s prior written consent.

 

f.                 Judgments and Litigation.  There is no pending or threatened
claim, audit, investigation, action or other legal proceeding or judgment, order
or award of any court, agency or other governmental authority or arbitrator
which involves the Borrower, the Guarantor or their respective assets (including
the Premises) and might have a Material Adverse Effect upon the Borrower, the
Guarantor or the Premises or threaten the validity of the Credit, any
Transaction Document or any related document or action (an “Action”).

 

g.              Taxes. The Borrower and the Guarantor and each of their
respective Subsidiaries has filed or has caused to be filed all tax returns
(foreign, federal, state and local) required to be filed (including, without
limitation, with respect to payroll and sales taxes) and the Borrower and the
Guarantor and each of their respective Subsidiaries has paid all taxes
(including, without limitation, all payroll and sales taxes), assessments and
governmental charges and levies shown thereon to be due, including interest and
penalties except taxes, assessments and governmental charges and levies being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves in conformity with G.A.A.P. consistently applied shall have
been provided on the books of the Borrower, the Guarantor and their respective
Subsidiaries.

 

h.              Federal Reserve Regulations; Use of Proceeds.  Neither the
Borrower, the Guarantor or any of their respective Subsidiaries is engaged
principally in, nor has as one of its important activities, the business of
extending credit for the purpose of purchasing or carrying any “margin stock”
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System of the United States, as amended from time to time).  No part of
the proceeds of any Loan and no other extension of credit hereunder will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or to carry margin stock or to extend credit to
others for the purpose of purchasing or carrying margin stock, or to refund
indebtedness originally incurred for such purposes, (ii) for any purpose which
violates or is

 

4

--------------------------------------------------------------------------------


 

inconsistent with the provisions of Regulation T, U, or X of the Board of
Governors of the Federal Reserve System or (iii) to fund all or any portion of
the Divestiture.

 

i.                  Approvals. No registration with or consent or approval of,
or other action by, any Governmental Authority or any other Person is required
in connection with the execution, delivery and performance of this Agreement, by
the Borrower, or with the execution and delivery of other Transaction Documents
by the Borrower or the Guarantor to which it is a party or, with respect to the
Borrower, the borrowings and each other extension of credit hereunder other than
registrations, consents and approvals received prior to the Closing Date and
disclosed to the Bank and which are in full force and effect.

 

j.                  Subsidiaries and Affiliates. Schedule 2(j)  sets forth a
correct and complete list of each of the Borrower’s and the Guarantor’s
Subsidiaries and Affiliates as of the Closing Date showing as to each Subsidiary
and Affiliate, its name, the jurisdiction of its incorporation, its shareholders
or other owners of an interest in each Subsidiary and Affiliate and the number
of outstanding shares or other ownership interest owned by each shareholder or
other owner of an interest.

 

k.               Hazardous Materials.  The Borrower and the Guarantor is in
compliance in all material respects with all applicable environmental laws and
neither the Borrower nor the Guarantor nor any of their respective Subsidiaries
has used Hazardous Materials on, from, or affecting any property now owned or
occupied or hereafter owned or occupied by the Borrower, the Guarantor or any
such Subsidiary in any manner which violates any applicable environmental laws. 
To the best actual knowledge of any officer of the Borrower, no prior owner of
any such property or any tenant, subtenant, prior tenant or prior subtenant have
used Hazardous Materials on, from, or affecting such property in any manner
which violates any applicable environmental law.

 

l.                  No Default.  No Default or Event of Default has occurred and
is continuing.

 

m.            Compliance with Law.  Each of the Borrower, the Guarantor and
their respective Subsidiaries is in compliance, with all laws, rules,
regulations, orders and decrees with are applicable to the Borrower, the
Guarantor or any such Subsidiary, or to any of their respective properties,
including the Premises, which the failure to comply with could reasonably be
expected to have a Material Adverse Effect.

 

n.              Full Disclosure.  Neither this Agreement nor any certificate,
financial statement or other writing provided to the Bank by or on behalf of the
Borrower or the Guarantor contains any statement of fact that is incorrect or
misleading in any material respect or omits to state any fact necessary to make
any such statement not incorrect or misleading.  The Borrower has not failed to
disclose to the Bank any fact that might have a Material Adverse Effect on the
Borrower or the Guarantor.

 

3.              AFFIRMATIVE COVENANTS.  So long as this Agreement is in effect,
the Borrower will comply, and will cause the Guarantor to comply, with the
following:

 

a.               Financial Statements and Other Information.  Promptly deliver
to the Bank (i) within sixty (60) days after the end of each of its first three
fiscal quarters, (a) an unaudited consolidated financial statement of the
Borrower and its Subsidiaries as of the end of such quarter, which financial
statement shall consist of income and cash flows for the quarter, for the
corresponding quarter in the previous fiscal year and for the period from the
end of the previous fiscal year, with a consolidated balance sheet as of the
quarter end all in such detail as the Bank may reasonably request and
(b) Form 10Q filed with the Securities and Exchange Commission with respect to
such fiscal period; (ii) as soon as available and in any event within one
hundred twenty (120) days after the end of each fiscal year, (a)consolidated
statements of the Borrower’s and its Subsidiaries’ income and cash flows and its
consolidated balance sheet as of the end of such fiscal year, and to be (check
applicable box, if no box is checked the financial statements shall be audited):

 

 

x

audited

o

reviewed

o

compiled

 

by the Borrower’s regularly engaged independent registered public accountant,
provided that such independent registered public accountant  is of national or
regional reputation (the “Accountant”), setting forth comparative figures for
the preceding fiscal year and (b) Form 10K filed with the Securities and
Exchange Commission with respect to such fiscal year; all such statements shall
be certified by the Borrower’s chief financial officer to be correct and in
accordance with the Borrower’s and its Subsidiaries’ records and to present
fairly the results of the Borrower’s and its Subsidiaries’ operations and cash
flows and its financial position at year end; and (iii) with each statement of
income, a certificate executed by the Borrower’s chief executive and chief
financial officers or other such person responsible for the financial management
of the Borrower (A) setting forth the computations required to establish the
Borrower’s compliance with each financial covenant, if any, during the statement
period, (B) stating that the signers of the certificate have reviewed this
Agreement and the operations and condition (financial or other) of the Borrower
and each of its Subsidiaries during the relevant period and (C) stating that no
Event of Default occurred during the period, or if an Event of Default did
occur, describing its nature, the date(s) of its occurrence or period of
existence and what action the Borrower has taken with respect thereto.  The
Borrower shall also promptly provide the Bank with copies of all annual reports,
proxy statements and similar information distributed to shareholders, partners
or members, and copies of all filings with the Securities and Exchange
Commission and the Pension Benefit Guaranty Corporation, and shall provide, in
form satisfactory to the Bank, such additional information, reports or other
information as the Bank may from time to time reasonably request regarding the
financial and business affairs of the Borrower or any Subsidiary.  The Borrower
shall further provide, promptly following the filing thereof, copies of the
United States federal tax returns filed by the Borrower and the Guarantor and
such other financial information as the Bank may from time to time reasonably
request.

 

5

--------------------------------------------------------------------------------


 

b.              Accounting; Tax Returns and Payment of Claims.  The Borrower and
the Guarantor will keep adequate records and proper books of record and account
and maintain a system of accounting and reserves in accordance with generally
accepted accounting principles, has filed and will file each tax return required
of it and has paid and will pay when due each tax, assessment, fee, charge, fine
and penalty imposed by any taxing authority upon it or any of its assets, income
or franchises, as well as all amounts owed to mechanics, materialmen, landlords,
suppliers and the like in the normal course of business which, if unpaid, might
become a lien or charge upon such properties or any part thereof; provided,
however, that neither the Borrower nor the Guarantor shall be required to pay
and discharge or cause to be paid and discharged any such tax, assessment,
charge, levy or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and the Borrower or the Guarantor, as the case
may be, shall have set aside on its books adequate reserves determined in
accordance with G.A.A.P. with respect to any such tax, assessment, charge, levy
or claim so contested; further, provided that, subject to the foregoing proviso,
the Borrower and the Guarantor will pay or cause to be paid all such taxes,
assessments, charges, levies or claims upon the commencement of proceedings to
foreclose any lien which has attached as security therefore.

 

c.               Inspections.  Promptly upon the Bank’s request, the Borrower
will permit, and cause the Guarantor to permit, the Bank’s officers, attorneys
or other agents to inspect its and the Guarantor’s premises, examine and copy
its records and discuss its and the Guarantor’s business, operations and
financial or other condition with its and the Guarantor’s responsible officers
and independent accountants.

 

d.              Operating Accounts.  Maintain, and cause the Guarantor to
maintain, primary operating accounts with the Bank within six (6) months of the
Closing Date.

 

e.               Changes in Management and Control.  If the Borrower is not an
individual, immediately upon any change in the identity of the Borrower’s chief
executive officer or in its beneficial ownership, the Borrower will provide to
the Bank a certificate executed by its senior individual authorized to transact
business on behalf of the Borrower, specifying such change.

 

f.                 Notice of Defaults and Material Adverse Changes.  Immediately
upon acquiring reason to know of (i) any Event of Default, (ii) any event or
condition that might have a Material Adverse Effect upon the Borrower or the
Guarantor, (iii) any Action, (iv) the request by HFIC to renew or terminate the
Lease, or (v) the acquisition, creation or establishment of any new Subsidiary
and the acquisition of any new real properties, the Borrower will provide to the
Bank a certificate executed by the Borrower’s senior individual authorized to
transact business on behalf of the Borrower, specifying the date(s) and nature
of the event or the Action and what action the Borrower or the Guarantor has
taken or proposes to take with respect to it.

 

g.              Existence, Properties, Insurance.  Do or cause to be done all
things necessary to preserve and keep in full force and effect its corporate or
limited liability company, as applicable, existence, rights and franchises and
comply in all material respects with all laws applicable to it; at all times
maintain, preserve and protect all franchises, patents, trademarks, trade names
and service marks necessary for the operation of its respective business, and
preserve all of its property, in each case, material to its business and keep
all property in good repair, working order and condition and from time to time
make, or cause to be made, all needful and proper repairs, renewals,
replacements, betterments and improvements thereto so that the business carried
on in connection therewith may be properly conducted in the ordinary course at
all times in the manner and custom of similar businesses; at all times preserve
and maintain in full force and effect all governmental rights, privileges,
qualifications, permits, licenses and franchises necessary for the normal
conduct of its business; and at all times maintain, and cause the Guarantor to
maintain, property in good repair and will on request provide the Bank with
evidence of insurance coverage satisfactory to the Bank, including fire and
hazard, liability, workers’ compensation and business interruption insurance and
flood hazard insurance as required.

 

h.              Payment of Indebtedness. Pay all indebtedness and obligations,
now existing or hereafter arising, as and when due and payable except where
(i) the validity or amount thereof is being contested in good faith and by
appropriate proceedings, which proceedings shall include good faith
negotiations, (ii) the Borrower, or the Guarantor has set aside on its books
adequate reserves with respect thereto in accordance with G.A.A.P. applied on a
consistent basis, and (iii) the failure to make such payment pending such
contest could not reasonably be expected to have a Material Adverse Effect.

 

i.                  Compliance with Applicable Laws.  Comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority, the breach of which could reasonably be expected to have
a Material Adverse Effect, including, without limitation, the rules and
regulations of the Board of Governors of the Federal Reserve System and the
Federal Deposit Insurance Corporation.

 

j.                  Environmental Laws. Comply in all material respects with the
requirements of all applicable environmental laws, provide to the Bank all
documentation in connection with such compliance that the Bank may reasonably
request, and defend, indemnify, and hold harmless the Bank and its employees,
agents, officers, and directors, from and against any claims, demands,
penalties, fines, liabilities, settlements, damages, costs, or expenses of
whatever kind or nature, known or unknown, contingent or otherwise, arising out
of, or in any way related to, (a) the presence, disposal, or release of any
Hazardous Materials on any property at any time owned or occupied by the
Borrower, Guarantor or any Subsidiary of the Borrower or any Guarantor; (b) any
personal injury (including wrongful death) or property damage (real or personal)
arising out of or related to such Hazardous Materials; (c) any lawsuit brought
or threatened, settlement reached, or government order relating to such
Hazardous Materials, and/or (d) any violation of applicable Environmental Laws,
including, without limitation, reasonable attorney and consultant fees,
investigation and laboratory fees, court costs, and litigation expenses.

 

6

--------------------------------------------------------------------------------


 

k.               Further Assurances.  Promptly upon the request of the Bank, the
Borrower will execute, and cause the Guarantor to execute, and deliver each
writing and take each other action that the Bank deems necessary or desirable in
connection with any transaction contemplated by this Agreement.

 

4.              NEGATIVE COVENANTS.  As long as this Agreement is in effect, the
Borrower shall not violate, and shall not suffer, cause or permit the Guarantor
to violate, any of the following covenants:

 

a.               Indebtedness.  Permit any indebtedness (including direct and
contingent liabilities and indebtedness with respect to the Premises and all
properties of the Borrower other than the Encumbered Properties) not described
on Schedule 4(a)except for (i)  indebtedness owing to the Bank, (ii)trade
indebtedness or current liabilities for salary, wages and related compensation
incurred in the ordinary course of business and not substantially overdue and
(iii)indebtedness incurred in connection with Permitted Acquisitions.

 

b.              Guaranties.  Become a guarantor, a surety, or otherwise liable
for the debts or other obligations of another, whether by guaranty or suretyship
agreement, agreement to purchase indebtedness, agreement for furnishing funds
through the purchase of goods, supplies or services (or by way of stock
purchase, capital contribution, advance or loan) for the purpose of paying or
discharging indebtedness, or otherwise, except (i)as an endorser of instruments
for the payment of money deposited to its bank account for collection in the
ordinary course of business, (ii)as guarantor or surety under any performance
bonds entered into in the ordinary course of business, (iii) except as may be
specified in Schedule 4(b) and (iv) guaranties and other contingent obligations
in connection with Permitted Acquisitions.

 

c.               Liens.  Permit any of its assets (including the Premises, but
excluding the Encumbered Properties) to be subject to any security interest,
mortgage or other lien or encumbrance, except as set forth on Schedule 4(c) and
except for (i)liens in favor of the Bank, (ii)liens for taxes, assessments or
charges not yet due; (iii)pledges and deposits to secure obligations or
performance for workers’ compensation, bids, tenders, contracts other than
notes, appeal bonds or public or statutory obligations; (iv)materialmens’,
mechanics’, carriers’ and similar liens arising in the normal course of business
and (v)liens arising or assumed in connection with Permitted Acquisition,
provided that such liens shall not extend to the Premises.

 

d.              Investments.  Make any investment other than in FDIC insured
deposits or United States Treasury obligations of less than one year, or in
money market or mutual funds administering such investments, except for (i) so
long as no Event of Default shall have occurred and is then continuing,
(x) investments in its Operating Companies in connection with the Divestiture,
(y) investments in the Non-Operating Companies and (z) Permitted Acquisitions,
and (ii) those investments set forth on Schedule 4(d).

 

e.               Loans.  Make any loan, advance or other extension of credit
except as disclosed on Schedule 4(e), except for (i) endorsements of negotiable
instruments deposited to the Borrower’s deposit account for collection,
(ii) trade credit in the normal course of business and (iii) so long as no Event
of Default shall have occurred and is then continuing, (x) loans and advances to
Operating Companies in connection with the Divestiture and (y) other loans and
advances to its Non-Operating Companies.

 

f.                 Distributions.  Following the occurrence of an Event of
Default, declare or pay any distribution, except for (i) dividends payable
solely in stock, (ii) cash distributions and dividends paid to the Borrower by
the Guarantor and (iii) distributions required to be made to maintain Borrower’s
status as a real estate investment trust.

 

g.              Changes In Form.  (i) Transfer or dispose of substantially all
of its assets, (ii) acquire substantially all of the assets of any other entity
if a Default or an Event of Default has occurred and is then continuing or would
occur as a result thereof, (iii) do business under or otherwise use any name
other than its true name, (iv) make any material change in its business,
structure, purposes or operations that might have a Material Adverse Effect on
the Borrower or the Guarantor, or (v) participate in any merger, consolidation
or other absorption (provided that any Subsidiary of the Borrower or the
Guarantor may merge with and into the Borrower, the Guarantor or another
Subsidiary so long as no Default or Event of Default has occurred and is then
continuing or would occur as a result thereof).

 

h.              Nature of Business.  Change or alter in any material respect the
nature of its business, from the nature of the business engaged in by it on the
Closing Date, except as otherwise permitted herein.

 

i.                  Sale and Leaseback.  Enter into any arrangement or
arrangements with any Person whereby it shall sell or transfer any property,
whether real or personal, used or useful in its business, whether now owned or
hereafter acquired, if at the time of such sale or disposition it intends to
lease or otherwise acquire the right to use or possess (except by purchase) such
property or like property for a substantially similar purpose.

 

j.                  Federal Reserve Regulations.  Permit any Loan or the
proceeds of any Loan to be used for any purpose which violates or is
inconsistent with the provisions of Regulations T, U or X of the Board of
Governors of the Federal Reserve System.

 

k.               Accounting Policies and Procedures; Tax Status.  (i) Permit any
change in the accounting policies and procedures of the Borrower including a
change in fiscal year, without the prior written consent of the Bank; provided,
however, that any policy or procedure required to be changed by the FASB (or
other board or committee of the FASB in order to comply with Generally Accepted
Accounting Principles) may be so changed, or (ii) permit any change or take any
action to change the tax status under the Code of the Borrower.

 

7

--------------------------------------------------------------------------------


 

l.                  Hazardous Materials.  Cause or permit any of its properties
or assets to be used to generate, manufacture, refine, transport, treat, store,
handle, dispose, transfer, produce or process Hazardous Materials, except in
compliance with all applicable federal, state and local laws or regulations, or
cause or permit, as a result of any intentional or negligent act or omission on
the part of the Borrower or any tenant or subtenant, a release of Hazardous
Materials in violation of applicable law or regulation onto such property or
asset or onto any other property, except to the extent any noncompliance or
violation referred to in this subsection (m) could not reasonably be expected to
have a Material Adverse Effect.

 

m.            Limitations on Fundamental Changes.  Merge or consolidate with, or
sell, assign, lease or otherwise dispose of (whether in one transaction or in a
series of transactions) all or substantially all of its assets (whether now or
hereafter acquired) to any Person, or acquire all or substantially all of the
assets or the business or stock of any Person (other than Permitted
Acquisitions) or liquidate, wind up or dissolve or suffer any liquidation or
dissolution.

 

n.              Subordinated Debt.  Directly or indirectly prepay, defease,
purchase, redeem, or otherwise acquire any Subordinated Debt or amend or modify
any of the terms thereof.

 

o.              Transactions with Affiliates.  Except as set forth on Schedule
4(o), enter into any transaction including, without limitation, the purchase,
sale, or exchange of property or the rendering of any service, with any
Affiliate, except in the ordinary course of business and pursuant to the
reasonable requirements of the Borrower’s business and upon fair and reasonable
terms no less favorable to the Borrower they would obtain in a comparable arms
length transaction with a Person not an Affiliate.

 

p.              Impairment of Security Interest.  Take or omit to take any
action which might or would have the result of effecting or impairing the
security interest in any property subject to a security interest in favor of the
Bank and, except for permitted liens described in Section 4(c) above, the
Borrower shall not grant to any person any interest whatsoever in any property
subject to a security interest in favor of the Bank.

 

q.              Sale of Assets.  Sell, lease, transfer or otherwise dispose of
their respective properties and assets, including the Premises, whether or not
pursuant to an order of a federal agency or commission, except for (a) the sale
of assets disposed of in the ordinary course of business, (b) the sale or other
disposition of properties, assets, or businesses no longer used or useful in the
conduct of their respective businesses, (c) dispositions of property and assets
made in accordance with the terms of the Mortgage and (d) the sales or
dispositions of assets which would not materially adversely affect the Bank’s
collateral position.

 

r.                 Lease.  Amend or modify the Lease in any manner materially
adverse to the interests of the Bank.

 

5.              FINANCIAL COVENANTS.  During the term of this Agreement, the
Borrower shall not violate, and shall not suffer or permit any of its
Subsidiaries to violate, any of the following covenants (complete applicable
financial covenant) or any Additional Financial Covenants on Schedule 5.  For
Sections (A), (C) and (D) below, all references to the Borrower shall include
the Borrower and all of its Subsidiaries on a consolidated basis.  Unless a
different measurement period is specified, compliance for the financial
covenants shall be required at all times.

 

A.           Borrower shall maintain Net Worth of not less than (a) $80,000,000,
for the period from Closing Date through December 31, 2012 or (b) $85,000,000,
on January 1, 2013 and at all time thereafter, measured quarterly as of each
fiscal quarter end on a trailing four-quarter basis.

 

B.             Borrower shall maintain a Leverage Ratio of not less than
0.60:1.00, measured quarterly as of each fiscal quarter end on a trailing
four-quarter basis.

 

C.             Borrower shall maintain Fixed Charge Coverage Ratio of not less
than 1.30:1.0, measured for the previous four quarters as of each fiscal quarter
end, on a trailing four-quarter basis.

 

D.            Borrower shall have Liquidity of not less than $5,000,000 for a
period not less than sixty (60) consecutive days in each twelve (12) month
period.

 

6.              DEFAULT.

 

a.               Events of Default.  Any of the following events or conditions
shall constitute an “Event of Default”:  (i) failure by the Borrower to pay when
due (whether at the stated maturity, by acceleration, upon demand or otherwise)
the Obligations (including without limitation principal, interest, fees and any
reimbursement obligations with respect to a drawing under any Letter of Credit),
or any part thereof, which failure is not cured within ten (10) days thereafter,
or there occurs any event or condition which after notice, lapse of time or
after both notice and lapse of time will permit acceleration of any Obligation;
(ii) default by the Borrower in the performance of any material obligation,
term, covenant or condition of this Agreement (including, without limitation,
any covenant set forth in Section 3(a), Section 4 and Section 5 hereof), the
other Transaction Documents or any other agreement with the Bank or any of its
Affiliates or Subsidiaries (a “Bank Affiliate”); (iii) any representation or
warranty made or deemed made by the Borrower in this Agreement or any other
Transaction Document shall prove to be false or misleading in any material
respect when made or given or when deemed made or given; (iv) failure by the
Borrower or any of its Subsidiaries to pay when due (whether at the stated
maturity, by acceleration, upon demand or otherwise) any indebtedness or
obligation owing to any third party relating to indebtedness or obligations in
excess of $1,000,000 or any Bank Affiliate, the occurrence of any event which
could result in acceleration of payment of any such indebtedness or obligation
or the failure to perform any agreement with any third party or any Bank
Affiliate, and such

 

8

--------------------------------------------------------------------------------


 

failure to pay shall continue beyond any applicable notice, grace or cure
period, provided that the Borrower is not then contesting the validity, amount
or timing thereof in accordance with Section 3(h) hereof, provided that the
Borrower will pay or cause to be paid all such indebtedness and obligations upon
the commencement of proceedings to foreclose any lien which has attached as
security therefore or post a bond (with the consent of, and on terms and
conditions reasonably satisfactory to the Bank);  (v) the Borrower is dissolved,
becomes insolvent, generally fails to pay or admits in writing its inability
generally to pay its debts as they become due; (vi) the Borrower makes a general
assignment, arrangement or composition agreement with or for the benefit of its
creditors or makes, or sends notice of any intended, bulk sale; the sale,
assignment, transfer or delivery of all or substantially all of the assets of
the Borrower to a third party; or the cessation by the Borrower as a going
business concern; (vii) the Borrower files a petition in bankruptcy or
institutes any action under federal or state law for the relief of debtors or
seeks or consents to the appointment of an administrator, receiver, custodian or
similar official for the wind up of its business (or has such a petition or
action filed against it and such petition action or appointment is not dismissed
or stayed within forty-five (45) days); (viii) the reorganization, merger,
consolidation or dissolution of the Borrower (or the making of any agreement
therefor); (ix) the entry of one or more final judgments or orders of any court,
other governmental authority or arbitrator against the Borrower or any of its
Subsidiaries for the payment of money in an aggregate amount in excess of
$1,000,000 (to the extent not covered by third-party insurance as to which the
insurer has been notified of such judgment and does not deny coverage), and the
same shall remain undischarged for a period of thirty (30) consecutive days
during which execution shall not be effectively stayed, satisfied or bonded, or
any writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any Loan Party and is
not released, vacated, stayed or bonded within thirty (30) days after its issue
or levy; (x) falsity, omission or inaccuracy of facts submitted to the Bank or
any Bank Affiliate (whether in a financial statement or otherwise); (xi) an
adverse change in the Borrower, its business, assets, operations, affairs or
condition (financial or otherwise) from the status shown on any financial
statement or other document submitted to the Bank or any Bank Affiliate, and
which change the Bank determines will have a Material Adverse Effect on (a) the
Borrower, its business, assets, operations or condition (financial or
otherwise), or (b) the ability of the Borrower to pay or perform the
Obligations; (xii) any pension plan of the Borrower fails to comply with
applicable law or has vested unfunded liabilities that, in the opinion of the
Bank, might have a Material Adverse Effect on the Borrower’s ability to repay
its debts; (xiii) any indication or evidence received by the Bank that the
Borrower may have directly or indirectly been engaged in any type of activity
which, in the Bank’s reasonable discretion, might result in the forfeiture or
any property of the Borrower to any governmental authority; (xiv) Change of
Control; (xv) sale, transfer or other disposition of the Premises without the
prior written consent of the Bank; (xvi) any material provision of any
Transaction Document shall for any reason cease to be in full force and effect
in accordance with its terms or the Borrower shall so assert in writing;
(xvii) vacancy of the Premises for more than six (6) months following the
expiration of the Lease if the Borrower has not provided substitute collateral
satisfactory to the Bank, in its sole discretion, with a value not less than
$13,300,000 (based upon a 75% loan-to-value ratio) and pro forma evidence of a
Debt Service Coverage Ratio of not less than 1.25:1.00; (xviii) the occurrence
of any event described in Section 6(a)(i) through and including 6(a)(xvi) with
respect to the Guarantor or to any endorser, guarantor or any other party liable
for, or whose assets or any interest therein secures, payment of any of the
Obligations; or (xv) the Bank in good faith deems itself insecure with respect
to payment or performance of the Obligations.

 

b.              Rights and Remedies Upon Default.  Upon the occurrence of any
Event of Default, the Bank without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law) to or upon the Borrower, the Guarantor or any other person (all
and each of which demands, presentments, protests, advertisements and notices
are hereby waived), may exercise all rights and remedies under the Borrower’s or
the Guarantor’s agreements with the Bank or its Affiliates, applicable law, in
equity or otherwise and may declare  all or any part of any Obligations not
payable on demand to be immediately due and payable without demand or notice of
any kind and terminate any obligation it may have to grant any additional loan,
credit or other financial accommodation to the Borrower or the Guarantor.  All
or any part of any Obligations whether or not payable on demand, shall be
immediately due and payable automatically upon the occurrence of an Event of
Default in Section 6(a)(vi) above.  The provisions hereof are not intended in
any way to affect any rights of the Bank with respect to any Obligations which
may now or hereafter be payable on demand.  With respect to all Letters of
Credit (as defined in the Note) that shall not have matured or presentment for
honor shall not have occurred, the Borrower shall provide the Bank with Cash
Collateral in an amount equal to the aggregate undrawn amount of such Letters of
Credit.  Such Cash Collateral shall be applied to reimburse the Bank for
drawings under Letters of Credit for which the Bank has not been reimbursed and,
to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrower at such time or, if the maturity of
the Loans has been accelerated, be applied to satisfy other Obligations, with
any amount remaining after such satisfactions to be returned to the Borrower or
paid to such other party as may legally be entitled to the same.

 

7.              EXPENSES.  The Borrower shall pay to the Bank on demand all
reasonable costs and expenses (including all fees and disbursements of counsel
retained for advice, suit, appeal or other proceedings or purpose and of any
experts or agents it may retain), which the Bank may incur in connection with
(i) the administration of the Obligations, including any administrative fees the
Bank may impose for the preparation of discharges, releases or assignments to
third-parties; (ii) the enforcement and collection of any Obligations or any
guaranty thereof; (iv) the exercise, performance, enforcement or protection of
any of the rights of the Bank hereunder; or (v) the failure of the Borrower or
the Guarantor to perform or observe any provisions hereof.  After such demand
for payment of any cost, expense or fee under this Section or elsewhere under
this Agreement, the Borrower shall pay interest at the highest default rate
specified in any instrument evidencing any of the Obligations from the date
payment is demanded by the Bank to the date reimbursed by the Borrower.  All
such costs, expenses or fees under this Agreement shall be added to the
Obligations.

 

8.              TERMINATION.  This Agreement shall remain in full force and
effect until (i) all Obligations outstanding, or contracted or committed for
(whether or not outstanding), shall be finally and irrevocably paid in full and
(ii) all Transaction Documents have been terminated by the Bank.

 

9.              RIGHT OF SETOFF.  If an Event of Default occurs, the Bank shall
have the right to set off against the amounts owing under this Agreement and the
other Transaction Documents any property held in a deposit or other account or
otherwise with the Bank or its Affiliates or otherwise owing by

 

9

--------------------------------------------------------------------------------


 

the Bank or its Affiliates in any capacity to the Borrower, the Guarantor or any
guarantor of, or endorser of any of the Transaction Documents evidencing, the
Obligations.  Such setoff shall be deemed to have been exercised immediately at
the time the Bank or such Affiliate elect to do so.

 

10.       MISCELLANEOUS.

 

a.               Notices.  Any demand or notice hereunder or under any
applicable law pertaining hereto shall be in writing and duly given if delivered
to Borrower (at its address on the Bank’s records) or to the Bank (at the
address on page one and separately to the Bank officer responsible for
Borrower’s relationship with the Bank).  Such notice or demand shall be deemed
sufficiently given for all purposes when delivered (i) by personal delivery and
shall be deemed effective when delivered, or (ii) by mail or courier and shall
be deemed effective three (3) business days after deposit in an official
depository maintained by the United States Post Office for the collection of
mail or one (1) business day after delivery to a nationally recognized overnight
courier service (e.g., Federal Express).  Notice by e-mail is not valid notice
under this or any other agreement between Borrower and the Bank.

 

b.              Generally Accepted Accounting Principles.  Any financial
calculation to be made, all financial statements and other financial information
to be provided, and all books and records, system of accounting and reserves to
be kept in connection with the provisions of this Agreement, shall be in
accordance with generally accepted accounting principles consistently applied
during each interval and from interval to interval; provided, however, that in
the event changes in generally accepted accounting principles shall be mandated
by the Financial Accounting Standards Board or any similar accounting body of
comparable standing, or should be recommended by Borrower’s certified public
accountants, to the extent such changes would affect any financial calculations
to be made in connection herewith, such changes shall be implemented in making
such calculations only from and after such date as Borrower and the Bank shall
have amended this Agreement to the extent necessary to reflect such changes in
the financial and other covenants to which such calculations relate.

 

c.               Indemnification.  If after receipt of any payment of all, or
any part of, the Obligations, the Bank is, for any reason, compelled to
surrender such payment to any person or entity because such payment is
unenforceable, void or voidable whether as a preference, an impermissible
setoff, or a diversion of trust funds, or for any other reason, the Transaction
Documents shall continue in full force and the Borrower shall be liable, and
shall indemnify and hold the Bank harmless for, the amount of such payment
surrendered.  The provisions of this Section shall be and remain effective
notwithstanding any contrary action which may have been taken by the Bank in
reliance upon such payment, and any such contrary action so taken shall be
without prejudice to the Bank’s rights under the Transaction Documents and shall
be deemed to have been conditioned upon such payment having become final and
irrevocable.  The provisions of this Section shall survive the termination of
this Agreement and the Transaction Documents.

 

d.              Further Assurances.  From time to time, the Borrower shall take,
and cause the Guarantor to take, such action and execute and deliver to the Bank
such additional documents, instruments, certificates, and agreements as the Bank
may reasonably request to effectuate the purposes of the Transaction Documents.

 

e.               Cumulative Nature and Non-Exclusive Exercise of Rights and
Remedies.  All rights and remedies of the Bank pursuant to this Agreement and
the Transaction Documents shall be cumulative, and no such right or remedy shall
be exclusive of any other such right or remedy.  In the event of any
irreconcilable inconsistencies, this Agreement shall control.  No single or
partial exercise by the Bank of any right or remedy pursuant to this Agreement
or otherwise shall preclude any other or further exercise thereof, or any
exercise of any other such right or remedy, by the Bank.

 

f.                 Governing Law; Jurisdiction.  This Agreement has been
delivered to and accepted by the Bank and will be deemed to be made in the State
of New York.  Except as otherwise provided under federal law, this Agreement
will be interpreted in accordance with the laws of the State of New York
excluding its conflict of laws rules. BORROWER HEREBY IRREVOCABLY CONSENTS TO
THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT IN THE STATE OF NEW
YORK IN NASSAU COUNTY OR SUFFOLK COUNTY AND CONSENTS THAT THE BANK MAY EFFECT
ANY SERVICE OF PROCESS IN THE MANNER AND AT BORROWER’S ADDRESS SET FORTH ABOVE
FOR PROVIDING NOTICE OR DEMAND; PROVIDED THAT NOTHING CONTAINED IN THIS
AGREEMENT WILL PREVENT THE BANK FROM BRINGING ANY ACTION, ENFORCING ANY AWARD OR
JUDGMENT OR EXERCISING ANY RIGHTS AGAINST BORROWER INDIVIDUALLY, AGAINST ANY
SECURITY OR AGAINST ANY PROPERTY OF BORROWER WITHIN ANY OTHER COUNTY, STATE OR
OTHER FOREIGN OR DOMESTIC JURISDICTION. Borrower acknowledges and agrees that
the venue provided above is the most convenient forum for both the Bank and
Borrower.  Borrower waives any objection to venue and any objection based on a
more convenient forum in any action instituted under this Agreement.

 

g.              Joint and Several; Successors and Assigns.  If there is more
than one Borrower, each of them shall be jointly and severally liable for all
amounts, which become due, and the performance of all obligations under this
Agreement, and the term “the Borrower” shall include each as well as all of
them.  This Agreement shall be binding upon the Borrower and upon its heirs and
legal representatives, its successors and assignees, and shall inure to the
benefit of, and be enforceable by, the Bank, its successors and assignees and
each direct or indirect assignee or other transferee of any of the Obligations;
provided, however, that this Agreement may not be assigned by the Borrower
without the prior written consent of the Bank.

 

h.              Waivers; Changes in Writing.  No failure or delay of the Bank in
exercising any power or right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,

 

10

--------------------------------------------------------------------------------


 

preclude any other or further exercise thereof or the exercise of any other
right or power.  The Borrower expressly disclaims any reliance on any course of
dealing or usage of trade or oral representation of the Bank (including
representations to make loans to the Borrower) and agrees that none of the
foregoing shall operate as a waiver of any right or remedy of the Bank.  No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.  No
waiver of any provision of this Agreement or consent to any departure by the
Borrower therefrom shall in any event be effective unless made specifically in
writing by the Bank and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No modification to
any provision of this Agreement shall be effective unless made in writing in an
agreement signed by the Borrower and the Bank.

 

i.                  Interpretation.  Unless the context otherwise clearly
requires, references to plural includes the singular and references to the
singular include the plural; references to “individual” shall mean a natural
person and shall include a natural person doing business under an assumed name
(e.g., a “DBA”); the word “or” has the inclusive meaning represented by the
phrase “and/or”; the word “including”, “includes” and “include” shall be deemed
to be followed by the words “without limitation”; and captions or section
headings are solely for convenience and not part of the substance of this
Agreement.  Any representation, warranty, covenant or agreement herein shall
survive execution and delivery of this Agreement and shall be deemed
continuous.  Each provision of this Agreement shall be interpreted as consistent
with existing law and shall be deemed amended to the extent necessary to comply
with any conflicting law.  If any provision nevertheless is held invalid, the
other provisions shall remain in effect.  The Borrower agrees that in any legal
proceeding, a photocopy of this Agreement kept in the Bank’s course of business
may be admitted into evidence as an original.

 

j.                  Participations and Assignments.  The Bank reserves the right
to (a) or assign all or a portion of the Loans and its commitments thereunder ,
with the consent, not to be unreasonably withheld, of the Borrower unless the
assignee is an affiliate of the Bank or an Event of Default has occurred and is
then continuing, and (b) grant participations in the Loans and commitments
thereunder to one or more financial institutions, provided, however, that no
assignment shall be made or participation granted to an entity which is a
competitor of Borrower  without the consent of the Borrower, which consent may
be withheld in the sole discretion of Borrower. The Borrower authorizes Bank to
disclose to any prospective assignee or participant, once approved by Borrower
(if Borrower’s approval is required hereunder), any and all financial
information in such Bank’s possession concerning the Borrower which has been
delivered to Bank pursuant to this Agreement; provided that each such
prospective participant shall execute a confidentiality agreement in form and
substance reasonably acceptable to Borrower.

 

k.               Waiver of Jury Trial.  THE BORROWER AND THE BANK HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE ANY RIGHT TO TRIAL BY JURY THE
BORROWER AND THE BANK MAY HAVE IN ANY ACTION OR PROCEEDING, IN LAW OR IN
EQUITY, IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTIONS RELATED HERETO. 
THE BORROWER REPRESENTS AND WARRANTS THAT NO REPRESENTATIVE OR AGENT OF THE BANK
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE BANK WILL NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THIS JURY TRIAL WAIVER.  THE BORROWER ACKNOWLEDGES
THAT THE BANK HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE PROVISIONS OF THIS SECTION.

 

[the next page is the signature page]

 

11

--------------------------------------------------------------------------------


 

Acknowledgment.  Borrower acknowledges that it has read and understands all the
provisions of this Agreement, including the Governing Law, Jurisdiction and
Waiver of Jury Trial, and has been advised by counsel as necessary or
appropriate.

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

 

 

 

 

 

By

 

 

 

Name:

Lisa Congemi-Doutney

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

GTJ REIT, INC.

 

 

 

 

 

 

 

 

 

By

 

 

 

Name:

Douglas A. Cooper

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

STATE OF NEW YORK

)

 

 

 

: SS.

 

 

 

 

COUNTY OF SUFFOLK

)

 

 

 

 

On the                       day of August, in the year 2011, before me, the
undersigned, a Notary Public in and for said State, personally appeared Lisa
Congemi-Doutney, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that she executed the same in her
capacity, and that by her signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

 

ACKNOWLEDGMENT

 

STATE OF NEW YORK

)

 

 

 

 

  : SS.

 

 

 

COUNTY OF

)

 

 

 

 

On the                       day of August, in the year 2011, before me, the
undersigned, a Notary Public in and for said State, personally appeared Douglas
A. Cooper, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

 

 

 

Notary Public

 

 

BANK USE ONLY

 

Authorization Confirmed:

 

 

Signature

 

12

--------------------------------------------------------------------------------